DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 04/30/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4-5 are objected to because of the following informalities: “wherein the one or more processors are configured to” appears to be a typographical error and should be “wherein the one or more processors are configured to:”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “an information processing device that includes one or more first processors configured to” appears to be a typographical error and should be “an information processing device that includes one or more first processors configured to:”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “wherein the one or more second processors are configured to” appears to be a typographical error and should be “wherein the one or more second processors are configured to:”.  Appropriate correction is required.
Claims 11-12 are objected to because of the following informalities: “wherein the one or more second processors are configured to” appears to be a typographical error and should be “wherein the one or more second processors are configured to:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “an output device to output the parking lot recommended” in claim 7.  
 The output device to output the parking lot recommended corresponding structure is found on at least paragraph 0056 “specific examples of the output device 253 include a flat panel display such as a liquid crystal display, a plasma display, and an organic electro-luminescence (EL) display”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 7, 14, and 20 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 1, 7, 14, and 20 recite calculate an evaluation value based on the indoor distance and the outdoor distance for each of the parking lots, the evaluation value being a value varying depending on the weather information. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “one or more processors” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind. For example, the claim(s) limitations encompass a person looking at data such as distances (indoor and outdoor distances) for different parking lots and weather information could calculate an evaluation value varying depending on the weather information. The mere nominal recitation of “one or more processors” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of acquire an indoor distance and an outdoor distance of a transfer route from each of a plurality of parking lots as recommendation candidates to a specific location; acquire weather information on weather around the specific location; generate recommendation information for a parking lot based on the evaluation value, cause an output device to output the parking lot recommended by the first processors, an information processing device, one or more processors, a terminal device that includes one or more second processors, an ouput device, and a non-transitory storage medium. The acquiring steps are recited at a high level of generality (i.e., as a general means of gathering data (indoor and outdoor distances, weather data, etc.)), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating and causing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the calculating step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of an information processing device, one or more processors, a terminal device that includes one or more second processors, an output device, and a non-transitory storage medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the acquiring, generating, and causing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-6, 8-13, and 15-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP2009168713A) in view of Tanimura (JP2006275738A). 
NOTE: see machine translation for JP2009168713 and JP2006275738 for mapping of the claims. 
With  respect to claim 1, Kawaguchi discloses an information processing device comprising one or more processors configured to: acquire an indoor distance and an outdoor distance of a transfer route from each of a plurality of parking lots as recommendation candidates to a specific location (see at least [0010], [0023], [0037], [0039-0040], and [0047-0049], Kawaguchi discloses acquiring parking lots data near a destination which include time/distance required to go on foot in covered passage or non-covered passage.); acquire weather information on weather around the specific location (see at least [0040], [0048-0049], and [0061]); calculate an evaluation value (see at least [0040], [0043], [0047], and [0049], Kawaguchi discloses ranking parking lots (calculating evaluation value(s)) based on distance to a destination from the parking lot factoring in walking distances to reach destination.), the evaluation value being a value varying depending on the weather information (see at least [0015], [0048-0051], and [0061]); and generate recommendation information for a parking lot based on the evaluation value (see at least [0040], [0043], [0047-0051], and [0061]).
However, Kawaguchi do not specifically disclose calculating the evaluation value based on the indoor distance and the outdoor distance for each of the parking lots.
Tanimura discloses calculating the evaluation value based on the indoor distance and the outdoor distance for each of the parking lots (see at least [0046] and [0049-0050], Tanimura teaches ranking the paring areas around a destination based on distances priority when weather is normal and when weather is bad, closest indoor parking lots with vacancy are prioritized. This implies prioritizing the parking areas based on indoor distance maximized and outdoor distance minimized in bad weather conditions.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawaguchi to incorporate the teachings of Tanimura of calculating the evaluation value based on the indoor distance and the outdoor distance for each of the parking lots This would be done to increase a user’s comfort and convenience after getting off the vehicle at a parking area near the destination (see Tanimura para 0006-0007).
With respect to claim 2, Kawaguchi discloses wherein the weather information includes a type of the weather around the specific location (see at least [0015], [0048-0051], and [0061]). 
With respect to claim 3, Kawaguchi discloses wherein the weather information includes at least one of an air temperature (see at least [0061]), precipitation amount ([see at least [0061]), humidity (see at least [0003]), and wind speed around the specific location (see at least [0003]).
With respect to claim 4, Kawaguchi teaches correcting parameter values when a user selects a parking lot that is different from the parking lot recommended in the recommendation information (see at least [0009], [0048], [0050], and [0054]). 
However, Kawaguchi do not specifically disclose wherein the one or more processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values.
Tanimura teaches wherein the one or more processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values (see at least [0046] and [0049-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawaguchi to incorporate the teachings of Tanimura wherein the one or more processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values. This would be done to increase a user’s comfort and convenience after getting off the vehicle at a parking area near the destination (see Tanimura para 0006-0007).
With respect to claim 5, Kawaguchi discloses setting parameter values based on an instruction related to weighting from a user (see at least [0009], [0048], [0050], and [0054]). 
However, Kawaguchi do not specifically disclose wherein the one or more processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with the parameter values (see at least [0046] and [0049-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawaguchi to incorporate the teachings of Tanimura wherein the one or more processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with the parameter values. This would be done to increase a user’s comfort and convenience after getting off the vehicle at a parking area near the destination (see Tanimura para 0006-0007).
With respect to claim 6, Kawaguchi discloses wherein the one or more processors are configured to: acquire indoor information that indicates whether each of the parking lots is an indoor parking lot or an outdoor parking lot (see at least [0003] and [0010]); and generate the recommendation information based on the evaluation value and the indoor information (see at least [0008] and [0052]).
With respect to claim 7, Kawaguchi discloses a parking lot recommendation system comprising: an information processing device that includes one or more first processors configured to acquire an indoor distance and an outdoor distance of a transfer route from each of a plurality of parking lots as recommendation candidates to a specific location (see at least [0010], [0023], [0037], [0039-0040], and [0047-0049], Kawaguchi discloses acquiring parking lots data near a destination which include time/distance required to go on foot in covered passage or non-covered passage.), acquire weather information on weather around the specific location (see at least [0040], [0048-0049], and [0061]), calculate an evaluation value (see at least [0040], [0043], [0047], and [0049], Kawaguchi discloses ranking parking lots (calculating evaluation value(s)) based on distance to a destination from the parking lot factoring in walking distances to reach destination.), the evaluation value being a value varying depending on the weather information (see at least [0015], [0048-0051], and [0061]), and generate recommendation information for a parking lot based on the evaluation value (see at least [0040], [0043], [0047-0051], and [0061]); and a terminal device that includes one or more second processors configured to cause an output device to output the parking lot recommended by the first processors (see at least [0027-0028], [0037], [0038], and [0061]).
However, Kawaguchi do not specifically disclose calculating the evaluation value based on the indoor distance and the outdoor distance for each of the parking lots.
Tanimura teaches calculating the evaluation value based on the indoor distance and the outdoor distance for each of the parking lots (see at least [0046] and [0049-0050], Tanimura teaches ranking the paring areas around a destination based on distances priority when weather is normal and when weather is bad, closest indoor parking lots with vacancy are prioritized. This implies prioritizing the parking areas based on indoor distance maximized and outdoor distance minimized in bad weather conditions.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawaguchi to incorporate the teachings of Tanimura of calculating the evaluation value based on the indoor distance and the outdoor distance for each of the parking lots This would be done to increase a user’s comfort and convenience after getting off the vehicle at a parking area near the destination (see Tanimura para 0006-0007).
With respect to claim 8, Kawaguchi discloses wherein: the one or more second processors are configured to receive an input to designate a destination from a user (see at least [0008-0009], [0036], and [0060]), and notify the one or more first processors of the destination designated in the input (see at least [0008-0009], [0036], and [0060]); and the one or more first processors are configured to acquire the indoor distance and the outdoor distance using the destination notified by the one or more second processors as the specific location (see at least [0010], [0023], [0037], [0039-0040], and [0047-0049], Kawaguchi discloses acquiring parking lots data near a destination which include time/distance required to go on foot in covered passage or non-covered passage.).
With respect to claim 9, Kawaguchi discloses wherein the weather information includes a type of the weather around the specific location (see at least [0015], [0048-0051], and [0061]).
With respect to claim 10, Kawaguchi discloses wherein the weather information includes at least one of an air temperature (see at least [0061]), precipitation amount ([see at least [0061]), humidity (see at least [0003]), and wind speed around the specific location (see at least [0003]).
With respect to claim 11, Kawaguchi discloses correcting the parameter values when a user selects a parking lot that is different from the parking lot recommended in the recommendation information (see at least [0009], [0048], [0050], and [0054]).
However, Kawaguchi do not specifically disclose wherein the one or more second processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values.
Tanimura teaches wherein the one or more second processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values (see at least [0046] and [0049-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawaguchi to incorporate the teachings of Tanimura wherein the one or more second processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values. This would be done to increase a user’s comfort and convenience after getting off the vehicle at a parking area near the destination (see Tanimura para 0006-0007).
With respect to claim 12, Kawaguchi discloses setting the parameter values based on an instruction related to weighting from a user (see at least [0009], [0048], [0050], and [0054]). 
However, Kawaguchi do not specifically disclose wherein the one or more second processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values. 
Tanimura teaches wherein the one or more second processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values (see at least [0046] and [0049-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawaguchi to incorporate the teachings of Tanimura wherein the one or more second processors are configured to calculate the evaluation value by respectively weighting the indoor distance and the outdoor distance with parameter values. This would be done to increase a user’s comfort and convenience after getting off the vehicle at a parking area near the destination (see Tanimura para 0006-0007).
With respect to claim 13, Kawaguchi discloses wherein the one or more second processors are configured to: acquire indoor information that indicates whether each of the parking lots is an indoor parking lot or an outdoor parking lot (see at least [0003] and [0010]) and generate the recommendation information based on the evaluation value and the indoor information (see at least [0008] and [0052]).
With respect to claims 14, 15, 16, 17, 18, and 19 they are parking  lot recommendation method claims that recite substantially the same limitations as the respective information processing device claims 1, 2, 3, 4, 5, and 6. As such, claims 14, 15, 16, 17, 18, and 19 are rejected for substantially the same reasons given for the respective apparatus claims 1, 2, 3, 4,5, and 6 and are incorporated herein. 
With respect to claim 20 is a non-transitory storage medium that recite substantially the same limitations as the respective information processing device claims 1. As such, claim 20 rejected for substantially the same reasons given for the respective apparatus claim 1 and is incorporated herein. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667